19-08289-rdd   Doc 7-1   Filed 09/18/19 Entered 09/18/19 22:49:58   Exhibit A   Pg
                                       1 of 37


                                    Exhibit A

                                 Proposed Order
19-08289-rdd        Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58               Exhibit A     Pg
                                              2 of 37


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy
Proposed Counsel to the Debtors
and Debtors in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11
PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)
                Debtors.1                                          (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                   Adv. Pro. No. 19-08289 (RDD)
                Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                Defendants.


         [PROPOSED] ORDER ESTABLISHING A SCHEDULE IN CONNECTION
                WITH THE PRELIMINARY INJUNCTION MOTION




1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.

                                                   1
19-08289-rdd       Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58           Exhibit A    Pg
                                             3 of 37


       WHEREAS, Purdue Pharma L.P. (“Purdue Pharma”) and certain other of the debtors

(“Debtors”)2 that are plaintiffs in the above-captioned adversary proceeding filed a Motion for a

Preliminary Injunction (“Preliminary Injunction Motion”), dated September 18, 2019, asking

this Court to stay, for 270 days, active cases brought by governmental entities against Debtors

and active claims against certain related parties; and

       WHEREAS, Debtors have brought before this Court their Motion for Entry of a

Scheduling Order and a Protective Order in Connection with the Preliminary Injunction Motion

(the “Preliminary Injunction Schedule Motion”) pursuant to section 105 of title 11 of the

United States Code (the “Bankruptcy Code”), Rules 7026 and 9006 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9006-1 of the Local Rules of the

Bankruptcy Court for the Southern District of New York (the “Local Rules”); and

       WHEREAS, the Court has found that it has jurisdiction to consider the Preliminary

Injunction Schedule Motion and the relief requested therein pursuant to 28 U.S.C. § 1334, that

consideration of the Preliminary Injunction Schedule Motion and the requested relief is a core

proceeding pursuant to 28 U.S.C. § 157(b), that venue is proper before the Court pursuant to 28

U.S.C. §§ 1408 and 1409, that due and proper notice of the Preliminary Injunction Schedule

Motion has been provided to all necessary parties, and that the notice was adequate and

appropriate under the circumstances, and that no other or further notice need be provided; and




2
  Although only certain of the Debtors (Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue
Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Purdue Transdermal Technologies
L.P.; Purdue Pharmaceutical Products L.P.; Purdue Pharma of Puerto Rico; Rhodes
Pharmaceuticals L.P.; Rhodes Technologies; and Avrio Health L.P.) are defendants in the over
2,625 civil actions pending against the Debtors in various state and federal courts and other fora
across the United States and its territories (the “Pending Actions”), the term “Debtors” is used
for ease of reference.
                                                 2
19-08289-rdd       Doc 7-1    Filed 09/18/19 Entered 09/18/19 22:49:58             Exhibit A      Pg
                                            4 of 37


       WHEREAS the Court has reviewed the Preliminary Injunction Schedule Motion and

determined that the legal and factual bases set forth in the Preliminary Injunction Schedule

Motion establish just cause for the relief granted herein; and

       WHEREAS the Court finds the relief requested in the Preliminary Injunction Schedule

Motion would be in the best interests of Debtors, the Debtors’ estates, and Debtors’ creditors;

       Accordingly, it is hereby ORDERED:

       1.      The Preliminary Injunction Schedule Motion is granted as provided in the instant

order (the “Order”).

       2.      Any case management order entered in the above-captioned chapter 11 cases does

not govern this adversary proceeding.

       3.      The protective order attached hereto as Exhibit 1 (the “Protective Order”)

governs the treatment of all materials provided to or obtained by any party to the Preliminary

Injunction Motion (collectively with Debtors, the “Parties” and each individually, a “Party”) in

connection with the Preliminary Injunction Motion, including with respect to any alleged waiver

of any applicable privilege or immunity.

I.     PRELIMINARY INJUNCTION MOTION SCHEDULE

       4.      The deposition of Jesse DelConte will take place on September 26, 2019 at

9:30 am (Prevailing Eastern Time), at 450 Lexington Avenue, New York, NY 10017, or at such

other date and time, and at such other location, as agreed upon by the Parties.

       5.      The deposition of John James O’Connell III will take place on September 27,

2019 at 9:30 am (Prevailing Eastern Time), at 450 Lexington Avenue, New York, NY 10017, or

at such other date and time, and at such other location, as agreed upon by the Parties.




                                                 3
19-08289-rdd       Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58           Exhibit A    Pg
                                             5 of 37


       6.      The transcripts of the depositions referenced above will be made available

through the PI Data Repository (as defined below).

       7.      Any opposition to the Preliminary Injunction Motion must be filed with the Court

no later than October 2, 2019 at 4:00 pm (Prevailing Eastern Time).

       8.      Debtors’ reply to any opposition to the Preliminary Injunction Motion must be

filed with the Court no later than October 8, 2019 at 4:00 pm (Prevailing Eastern Time).

       9.      A hearing will be held on the Preliminary Injunction Motion on October 11, 2019

at 10:00 am (Prevailing Eastern Time).

       10.     Any answer or other response to the complaint in this adversary proceeding shall

be filed with the Court no later than November 18, 2019 at 4:00 pm (Prevailing Eastern Time).

II.    ACCESS TO PRELIMINARY INJUNCTION DISCOVERY

       11.     Counsel for any Party or Parties (“Counsel”) requesting access to the data

repository coordinated by Debtors (the “PI Data Repository”) shall email a signed copy of the

Protective Order and a completed copy of the request form attached hereto as Exhibit 2 (the

“Request Form”) to Debtors at Purdue.PI.Repository@ad.dpw.com. Immediately (within

reason) after Counsel for a requesting party emails to Debtors a properly completed Request

Form and properly signed Protective Order, Debtors will cause the requesting party (the

“Requesting Party”; collectively, the “Requesting Parties”) to be provided with login

credentials to the PI Data Repository. Each Requesting Party is entitled to request and to receive

three set(s) of login credentials for the PI Data Repository.

       12.     This Court shall retain jurisdiction to hear and determine all matters arising from




                                                  4
19-08289-rdd       Doc 7-1    Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A   Pg
                                            6 of 37


or related to the implementation and/or interpretation of this Order.

         SO ORDERED.

Dated:    September ___, 2019
          White Plains, New York


                                                 By:
                                                 The Honorable Robert D. Drain
                                                 United States Bankruptcy Judge




                                                 5
19-08289-rdd   Doc 7-1   Filed 09/18/19 Entered 09/18/19 22:49:58   Exhibit A   Pg
                                       7 of 37


                                    Exhibit 1

                                 Protective Order
19-08289-rdd        Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58               Exhibit A     Pg
                                              8 of 37


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy
Proposed Counsel to the Debtors
and Debtors in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11
PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)
                Debtors.1                                          (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                   Adv. Pro. No. 19-08289 (RDD)
                Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                Defendants.


                                      PROTECTIVE ORDER




1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.

                                                   1
19-08289-rdd       Doc 7-1    Filed 09/18/19 Entered 09/18/19 22:49:58             Exhibit A    Pg
                                            9 of 37


         This Protective Order (the “Protective Order”) is entered in connection with the above-

captioned adversary proceeding (the “Adversary Proceeding” or the “Proceeding”), brought by

Purdue Pharma L.P. (“Purdue Pharma”) and certain other of the debtors (“Debtors”).2

         I.     Scope of Protective Order

         1.     Disclosure and discovery activity in this Proceeding may involve production of

confidential, proprietary, and/or private information for which protection from public disclosure

and from use for any purpose other than prosecuting or defending claims in this Proceeding

would be warranted.

         2.     This Protective Order shall govern all hard copy and electronic materials, the

information contained therein, and all other information produced in this Proceeding, including

all materials produced or adduced in the course of discovery, including all copies, excerpts,

summaries, or compilations thereof, whether revealed in a document, deposition, other

testimony, discovery response or otherwise, as well as any and all information that is disclosed

through an order of the Court, by any Party to this Adversary Proceeding (the “Producing

Party”) to any other party or parties (the “Receiving Party”). This Protective Order is binding

upon all the Parties to this Proceeding, including their respective corporate parents, subsidiaries,

and affiliates and their respective attorneys, principals, agents, experts, consultants,

representatives, directors, officers, and employees, and others as set forth in this Protective

Order.


2
  Although only certain of the Debtors (Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue
Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Purdue Transdermal Technologies
L.P.; Purdue Pharmaceutical Products L.P.; Purdue Pharma of Puerto Rico; Rhodes
Pharmaceuticals L.P.; Rhodes Technologies; and Avrio Health L.P.) are defendants in the over
2,625 civil actions pending against the Debtors in various state and federal courts and other fora
across the United States and its territories (the “Pending Actions”), the term “Debtors” is used
for ease of reference.
                                                 2
19-08289-rdd       Doc 7-1    Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A    Pg
                                           10 of 37


       3.       Third parties who so elect may avail themselves of, and agree to be bound by, the

terms and conditions of this Protective Order and thereby become a Producing Party for purposes

of this Protective Order.

       4.       The entry of this Protective Order does not preclude any Party from seeking a

further protective order from this Court pursuant to Federal Rule of Civil Procedure 26(c), as

incorporated by Federal Rules of Bankruptcy Procedure 7026 and 9014, and Federal Rule of

Bankruptcy Procedure 9018.

       5.       Nothing herein shall be construed to affect in any manner the admissibility at a

hearing or any other court proceeding of any document, testimony, or other evidence.

       6.       This Protective Order does not confer blanket protection on all disclosures or

responses to discovery and the protection it affords extends only to the specific information or

items that are entitled to protection under the applicable legal principles for treatment as

confidential.

       II.      Definitions

       7.       Competitor. “Competitor” means any company or individual, other than the

Designating Party, engaged in the design; development; manufacture; regulatory review process;

dispensing; marketing; distribution; creation, prosecution, pursuit, or other development of an

interest in protecting intellectual property; and/or licensing of any product or services involving

opioids.

       8.       Confidential Information.   “Confidential Information” is defined herein as

information that the Producing Party in good faith believes would be entitled to protection on a

motion for a protective order pursuant to Federal Rule of Civil Procedure 26(c), as incorporated

by Federal Rule of Bankruptcy Procedure 7026, on the basis that it constitutes, reflects,

discloses, or contains information protected from disclosure by statute or that should be protected
                                                3
19-08289-rdd      Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58           Exhibit A    Pg
                                           11 of 37


from disclosure as confidential personal information, medical or psychiatric information,

personnel records, protected law enforcement materials, research, technical, commercial, or

financial information that the Designating Party has maintained as confidential, or such other

proprietary or sensitive business and commercial information that is not publicly available.

Public records and other information or documents that are publicly available may not be

designated as Confidential Information.      In designating discovery materials as Confidential

Information, the Producing Party shall do so in good faith consistent with the provisions of this

Protective Order and rulings of the Court.

       9.      Counsel.   “Counsel,” without another qualifier, means Outside Counsel and

In-House Counsel.

       10.     Designating Party. “Designating Party” means a Party to the Proceeding; any

Party’s directors, employees, agents, or Counsel of the Party; or any third party that designates

Discovery Material as Confidential or Highly Confidential.

       11.     Discovery Material. “Discovery Material” means any information, document, or

tangible thing, response to discovery requests, deposition testimony or transcript, and any other

similar materials, or portions thereof. To the extent that electronically stored information, such

as matter stored or recorded in the form of electronic or magnetic media (including information,

files, databases, or programs stored on any digital or analog machine-readable device, computers,

Internet sites, discs, networks, or tapes), (“ESI”) is produced by any Party in such form, the

Producing Party may designate such matters as confidential by a designation of

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the media.

       12.     Preliminary Injunction Hearing: “Preliminary Injunction Hearing” means any

hearing to be held on the Motion for a Preliminary Injunction filed in the Adversary Proceeding.


                                                4
19-08289-rdd        Doc 7-1   Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A   Pg
                                           12 of 37


       13.     Highly Confidential Information. “Highly Confidential Information” is defined

herein as information which, if disclosed to, disseminated to, or used by a Competitor of the

Producing Party or any other person not enumerated in Paragraphs 28 and 29, could reasonably

result in commercial, financial, or business harm. In designating Discovery Material as Highly

Confidential Information, the Producing Party shall do so in good faith consistent with the

provisions of this Protective Order and rulings of the Court.

       14.     In-House Counsel. “In-House Counsel” means attorney employees of any Party.

       15.     Outside Counsel.     “Outside Counsel” means any law firm or attorney who

represents any Party for purposes of the Proceeding.

       16.     Participating Party. “Participating Party” means any party-in-interest in the

Proceeding for whom that Party’s Counsel filed the form to request documents (“Request

Form”) attached to the Order Establishing a Schedule In Connection with the Preliminary

Injunction Motion filed in the Adversary Proceeding.

       17.     Party. “Party” means any of the Debtors or Participating Parties, including

officers and directors of such parties.     If additional parties are added other than parents,

subsidiaries, or affiliates of current parties to this Proceeding, then their ability to receive

Confidential Information and/or Highly Confidential Information as set forth in this Protective

Order will be subject to them being bound, by agreement or an order of the Court, to this

Protective Order.

       18.     Producing Party. “Producing Party” means a Party to the Proceeding, and all

directors, employees, and agents of the Party, or any third party that produces or otherwise

makes available Discovery Material to a Receiving Party subject to Paragraph 3.




                                                 5
19-08289-rdd       Doc 7-1    Filed 09/18/19 Entered 09/18/19 22:49:58             Exhibit A    Pg
                                           13 of 37


         19.    Protected Material. “Protected Material” means any Discovery Material, and

any copies, abstracts, summaries, or information derived from such Discovery Material, and any

notes or other records regarding the contents of such Discovery Material, that is designated as

“Confidential” or “Highly Confidential” in accordance with the Protective Order.

         20.    Receiving Party. “Receiving Party” means a Party to the Proceeding, and all

employees, agents, and directors of the Party that receives Discovery Material from a Producing

Party.

         III.   Designation and Redaction of Confidential Information

         21.    For each document produced by the Producing Party that contains or constitutes

Confidential Information or Highly Confidential Information pursuant to this Protective Order,

each page shall be marked “CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER”, or

“HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER”, or comparable notices.

         22.    Information disclosed through testimony at a deposition taken in connection with

this Proceeding may be designated as Confidential Information or Highly Confidential

Information by notifying the court reporter and opposing counsel in writing of such designation

within five (5) days of the Designating Party’s receipt of the certified transcript of a deposition.

The court reporter will indicate the portions designated as Confidential or Highly Confidential as

appropriate. Designations of transcripts will apply to audio, video, or other recordings of the

testimony. The court reporter shall clearly mark any transcript released prior to the expiration of

the five (5)-day period as “HIGHLY CONFIDENTIAL—SUBJECT TO FURTHER

CONFIDENTIALITY REVIEW.”              Such transcripts will be treated as Highly Confidential

Information until the expiration of the five (5)-day period. If the Designating Party does not so

designate in writing within the five (5)-day period, then the entire transcript will be deemed not

to contain Confidential Information or Highly Confidential Information and the “HIGHLY
                                                 6
19-08289-rdd       Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58         Exhibit A    Pg
                                            14 of 37


CONFIDENTIAL—SUBJECT TO FURTHER CONFIDENTIALITY REVIEW” legend shall

be removed.

       23.     In accordance with this Protective Order, only the persons identified under

Paragraphs 28 and 29, below, along with the witness and the witness’s counsel, may be present

at a deposition for the period during which any questions regarding Confidential Information or

Highly Confidential Information are asked. This paragraph shall not be deemed to authorize

disclosure of any document or information to any person to whom disclosure is prohibited under

this Protective Order.

       24.     A Party may designate as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

any document, material, or other information produced by, or testimony given by, any other

person or entity that the Designating Party reasonably believes qualifies as the Designating

Party’s Confidential Information or Highly Confidential Information pursuant to this Protective

Order. The Party claiming confidentiality shall designate the information as such within five (5)

days of its receipt of such information and no later than seven (7) days prior to the Preliminary

Injunction Hearing.      Any Party receiving information from a third party shall treat such

information as Highly Confidential during this five (5)-day period while all Parties have an

opportunity to review the information and determine whether it should be designated as

Confidential or Highly Confidential.       Any Party designating third-party information as

Confidential Information or Highly Confidential Information shall have the same rights as a

Producing Party under this Protective Order with respect to such information.

       25.     This Protective Order shall not be construed to protect from production or to

permit the “Confidential Information” or “Highly Confidential Information” designation of any

document that (a) the Designating Party has not made reasonable efforts to keep confidential, or


                                               7
19-08289-rdd       Doc 7-1    Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A   Pg
                                           15 of 37


(b) is at the time of production or disclosure, or subsequently becomes, through no wrongful act

or violation of this Protective Order on the part of the entity or the individual who caused the

information to become public, generally available to the public through publication or otherwise.

       26.     In order to protect against unauthorized disclosure of Confidential Information

and Highly Confidential Information, a Producing Party may redact certain Confidential or

Highly Confidential Information from produced documents, materials, or other things. The basis

for any such redaction shall be provided in a log, which will identify the reason, as among the

below reasons, for the redaction. Specifically, the Producing Party may redact:

       i.      Personal Identifying Information. The names, home addresses, personal email

       addresses, home telephone numbers, Social Security or tax identification numbers, and

       other private information protected by law of (a) current and former employees (other

       than employees’ names and business contact information) and (b) individuals in clinical

       studies or adverse event reports whose identity is protected by law.

       ii.     Privileged Information. Information protected from disclosure by the attorney-

       client privilege, work product doctrine, or other such legal privilege protecting

       information from discovery in this Proceeding.

       IV.     Access to Confidential and Highly Confidential Information

       27.     The Receiving Party and counsel for the Receiving Party shall not disclose or

permit the disclosure of any Confidential or Highly Confidential Information to any third person

or entity except as set forth in Paragraphs 28 and 29.

       28.     In the absence of written permission from the Designating Party or an order of the

Court, any Confidential Information produced in accordance with the provisions of this

Protective Order shall be used solely for purposes of the Adversary Proceeding and its contents


                                                 8
19-08289-rdd      Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58           Exhibit A    Pg
                                           16 of 37


shall not be disclosed to any person unless that person falls within at least one of the following

categories:

       i.      Outside Counsel and In-House Counsel, and the attorneys, paralegals,

       stenographic, and clerical staff employed by such counsel;

       ii.     Vendor agents retained by the Parties or Counsel for the Parties, provided that the

       vendor agrees to be bound by this Protective Order and completes the certification

       contained in Appendix I, Acknowledgment and Agreement to Be Bound;

       iii.    Present or former officers, directors, and employees of a Party, provided that

       former officers, directors, or employees of the Designating Party may be shown

       documents prepared after the date of his or her departure only to the extent Counsel for

       the Receiving Party determines in good faith that the employee’s assistance is reasonably

       necessary to the conduct of this Proceeding and provided that such persons have

       completed the certification contained in Appendix I, Acknowledgment and Agreement to

       Be Bound. Nothing in this paragraph shall be deemed to permit the showing of one

       Party’s Confidential Information to an officer, director, or employee of another Party,

       except to the extent otherwise authorized by this Protective Order;

       iv.     Stenographic employees and court reporters recording or transcribing testimony

       in the Proceeding;

       v.      The Bankruptcy Court and any members of the Court’s staff to whom it is

       necessary to disclose the information;

       vi.     Any individual(s) who authored, prepared, or previously reviewed or received the

       information;




                                                9
19-08289-rdd       Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A    Pg
                                            17 of 37


       vii.    Witnesses during deposition, who may be shown, but shall not be permitted to

       retain, Confidential Information.

Before any confidential material is reviewed or inspected by or otherwise disclosed to any person

listed above, the Party being assisted by those persons shall be responsible for ensuring that those

persons are familiar with the terms of this Protective Order and for otherwise taking reasonable

steps to ensure that those persons comply with the terms of this Protective Order.

       29.     In the absence of written permission from the Designating Party or an order of the

Court, any Highly Confidential Information produced in accordance with the provisions of this

Protective Order shall be used solely for purposes of this Proceeding and its contents shall not be

disclosed to any person unless that person falls within at least one of the following categories:

       i.      Outside Counsel and In-House Counsel and the attorneys, paralegals,

       stenographic, and clerical staff employed by such Counsel.

       ii.     Vendor agents retained by the Parties or Counsel for the Parties, provided that the

       vendor agrees to be bound by this Protective Order and completes the certification

       contained in Appendix I, Acknowledgment and Agreement to Be Bound;

       iii.    Producing Parties or third parties that have produced the designated information;

       iv.     Stenographic employees and court reporters recording or transcribing testimony

       in the Proceeding;

       v.      The Bankruptcy Court and any members of the Court’s staff to whom it is

       necessary to disclose the information;

       vi.     Any individual(s) who authored, prepared or previously reviewed or received the

       information;




                                                 10
19-08289-rdd        Doc 7-1   Filed 09/18/19 Entered 09/18/19 22:49:58             Exhibit A    Pg
                                           18 of 37


       vii.    Witnesses during deposition, who may be shown, but shall not be permitted to

       retain, Highly Confidential Information; provided, however, that, unless otherwise agreed

       by the relevant Parties or ordered by the Court, no Highly Confidential Information of

       one Party may be shown to any witness who is a current employee of another Party who

       is not otherwise authorized to receive the information under this Protective Order.

Before any confidential material is reviewed or inspected by or otherwise disclosed to any person

listed above, the Party being assisted by those persons shall be responsible for ensuring that those

persons are familiar with the terms of this Protective Order and for otherwise taking reasonable

steps to ensure that those persons comply with the terms of this Protective Order.

       V.      Confidentiality Acknowledgment

       30.     Each person required under this Protective Order to complete the certification

contained in Appendix I, Acknowledgment and Agreement to Be Bound, shall be provided with

a copy of this Protective Order, which he or she shall read, and, upon reading this Protective

Order, shall sign an Acknowledgment and Agreement to Be Bound, in the form annexed hereto

as Appendix I, acknowledging that he or she has read this Protective Order and shall abide by its

terms. Persons who come into contact with Confidential Information or Highly Confidential

Information for clerical or administrative purposes, and who do not retain copies or extracts

thereof, are not required to execute an Acknowledgement, but must comply with the terms of this

Protective Order.

       VI.     Protection and Use of Confidential and Highly Confidential Information

       31.     Persons receiving or having knowledge of Confidential Information or Highly

Confidential Information by virtue of their participation in the Adversary Proceeding, or by

virtue of obtaining any documents or other Protected Material produced or disclosed pursuant to

this Protective Order, shall use that Confidential Information or Highly Confidential Information
                                                11
19-08289-rdd        Doc 7-1   Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A    Pg
                                           19 of 37


only as permitted by this Protective Order. Counsel shall take reasonable steps to assure the

security of any Confidential Information or Highly Confidential Information and will limit

access to such material to those persons authorized by this Protective Order.

       32.     Nothing herein shall restrict a person qualified to receive Confidential

Information and Highly Confidential Information pursuant to this Protective Order from making

working copies, abstracts, digests, and analyses of such information for use in connection with

the Adversary Proceeding and such working copies, abstracts, digests, and analyses shall be

deemed to have the same level of protection under the terms of this Protective Order. Further,

nothing herein shall restrict a qualified recipient from converting or translating such information

into machine-readable form for incorporation in a data retrieval system used in connection with

this Proceeding, provided that access to such information, in whatever form stored or

reproduced, shall be deemed to have the same level of protection under the terms of this

Protective Order.

       33.     All persons qualified to receive Confidential Information and Highly Confidential

Information pursuant to this Protective Order shall at all times keep all notes, abstractions, or

other work product derived from or containing Confidential Information or Highly Confidential

Information in a manner to protect it from disclosure not in accordance with this Protective

Order, and shall be obligated to maintain the confidentiality of such work product and shall not

disclose or reveal the contents of said notes, abstractions or other work product after the

documents, materials, or other thing, or portions thereof (and the information contained therein)

are returned and surrendered pursuant to Paragraph 39. Nothing in this Protective Order requires

the Receiving Party’s Counsel to disclose work product at the conclusion of the Proceeding.




                                                12
19-08289-rdd      Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58           Exhibit A    Pg
                                           20 of 37


       34.     Notwithstanding any other provisions hereof, nothing herein shall restrict any

Party’s Counsel from rendering advice to that Counsel’s clients with respect to the Proceeding or

a related action in which the Receiving Party is permitted by this Protective Order to use

Confidential Information or Highly Confidential Information and, in the course thereof, relying

upon such information, provided that in rendering such advice, Counsel shall not disclose any

other Party’s Confidential Information or Highly Confidential Information other than in a

manner provided for in this Protective Order.

       35.     Nothing contained in this Protective Order shall prejudice in any way the rights of

any Party to object to the relevancy, authenticity, or admissibility into evidence of any document

or other information subject to this Protective Order, or otherwise constitute or operate as an

admission by any Party that any particular document or other information is or is not relevant,

authentic, or admissible into evidence at any deposition or in a hearing related to the Adversary

Proceeding.

       36.     Nothing contained in this Protective Order shall preclude any Party from using its

own Confidential Information or Highly Confidential Information in any manner it sees fit,

without prior consent of any Party or the Bankruptcy Court.

       37.     If a Receiving Party learns of any unauthorized disclosure of Confidential

Information or Highly Confidential Information, it shall immediately (a) inform the Designating

Party in writing of all pertinent facts relating to such disclosure; (b) make its best effort to

retrieve all copies of the Confidential Information or Highly Confidential Information; (c) inform

the person or persons to whom unauthorized disclosures were made of all the terms of this

Protective Order; and (d) request such person or persons execute the Acknowledgment and

Agreement to Be Bound that is attached hereto as Appendix I.


                                                13
19-08289-rdd       Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A      Pg
                                            21 of 37


       38.     Unless otherwise agreed or ordered, this Protective Order shall remain in force

after the closing of the Adversary Proceeding, and the Court shall retain jurisdiction after such

final termination to modify or enforce the provisions of this Protective Order.

       39.     Within ninety (90) days after the closing of the Adversary Proceeding, or such

other time as the Designating Party may agree in writing, the Receiving Party shall return or

destroy all Confidential Information and Highly Confidential Information under this Protective

Order unless the document has been offered into evidence or filed without restriction as to

disclosure. As soon as practicable thereafter, the Receiving Party shall certify, to the best of

their knowledge after reasonable inquiry, the return or destruction of documents containing

Confidential Information or Highly Confidential Information by affidavit or signed letter

furnished to the Producing Party. The Receiving Party shall not be required to locate, isolate,

and return or destroy e-mails (including attachments to e-mails) that may include Confidential

Information or Highly Confidential Information, or Confidential Information or Highly

Confidential Information contained in deposition transcripts or drafts or final expert reports.

       40.     Notwithstanding the above requirements to return or destroy documents, Counsel

may retain (1) any materials required to be retained by law or ethical rules, (2) one copy of their

work file and work product, and (3) one complete set of all documents filed with the Court

including those filed under seal, deposition and hearing transcripts, and deposition and hearing

exhibits. Any retained Confidential or Highly Confidential Information shall continue to be

protected under this Protective Order.

       VII.    Changes in Designation of Information

       41.     If a Producing Party inadvertently produces any Confidential Information or

Highly Confidential Information without labeling or marking or otherwise designating it as such

in accordance with the provisions of this Protective Order, the Producing Party may give written
                                                 14
19-08289-rdd       Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58             Exhibit A   Pg
                                            22 of 37


notice to the Receiving Party that the document or thing produced is deemed

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” and should be treated as such in

accordance with the provisions of this Protective Order, and may provide replacement media,

images, and any associated production information to conform the document to the appropriate

designation and facilitate use of the revised designation in the production. The Receiving Party

must treat such documents and things with the noticed level of protection from the date such

notice is received. Disclosure, prior to the receipt of such notice of such information, to persons

not authorized to receive such information shall not be deemed a violation of this Protective

Order.     Any Producing Party may designate as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL” or withdraw a “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

designation from any material that it has produced consistent with this Protective Order,

provided, however, that such redesignation shall be effective only as of the date that notice of

such redesignation is received. Such redesignation shall be accomplished by notifying Counsel

for each Party in writing of such redesignation and providing replacement images bearing the

appropriate description, along with the replacement media, images, and associated production

information referenced above. Upon receipt of any redesignation and replacement image that

designates material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”, the Receiving

Party shall (i) treat such material in accordance with this Protective Order; (ii) take reasonable

steps to notify any persons known to have possession of any such material of such redesignation

under this Protective Order; and (iii) promptly endeavor to procure all copies of such material

from any persons known to have possession of such material who are not entitled to receipt

under this Protective Order. It is understood that the Receiving Party’s good faith efforts to

procure all copies may not result in the actual return of all copies of such materials.


                                                 15
19-08289-rdd       Doc 7-1    Filed 09/18/19 Entered 09/18/19 22:49:58             Exhibit A    Pg
                                           23 of 37


       42.     A Receiving Party does not waive its right to challenge a confidentiality

designation by electing not to mount a challenge promptly after the original designation is

disclosed. If the Receiving Party believes that a document or portion(s) of a document are not

properly designated as Confidential Information or Highly Confidential Information, the

Receiving Party will identify the specific information that it believes is improperly designated

and notify the Designating Party, in writing or voice-to-voice dialogue, of its good faith belief

that the confidentiality designation was not proper and must give the Designating Party an

opportunity to review the designated material, to reconsider the circumstances, and, if no change

in designation is offered, to explain, in writing, within five (5) days, the basis of the chosen

designation. If a Receiving Party elects to press a challenge to a confidentiality designation after

considering the justification offered by the Designating Party, it shall notify the Designating

Party and the Receiving Party shall have two (2) days from such notification to challenge the

designation by commencing an emergency hearing for a discovery dispute. The ultimate burden

of persuasion in any such challenge proceeding shall be on the Designating Party as if the

Designating Party were seeking a Protective Order pursuant to Federal Rule of Civil Procedure

26(c), as incorporated by Federal Rule of Bankruptcy Procedure 7026, in the first instance. Until

the Bankruptcy Court rules on the challenge, all Parties shall continue to afford the material in

question the level of protection to which it is entitled under the Designating Party’s designation.

In the even that a designation is changed by the Designating Party or by an order of the Court,

the Designating Party shall provide replacement media, images, and associated production

information as provided above.

       VIII. Inadvertent Production of Documents

       43.     The Parties agree that they do not intend to disclose information subject to a claim

of attorney-client privilege, attorney work product protection, common-interest privilege, or any
                                                16
19-08289-rdd       Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A     Pg
                                            24 of 37


other privilege, immunity or protection from production or disclosure (“Privileged

Information”).    If, nevertheless, a Producing Party discloses Privileged Information, such

disclosure (as distinct from use) shall be deemed inadvertent without need of further showing

under Federal Rule of Evidence 502(b) and shall not constitute or be deemed a waiver or

forfeiture of the privilege or protection from discovery by that party (the “Disclosing Party”) in

this case or in any other federal or state proceeding. This Section shall be interpreted to provide

the maximum protection allowed by Federal Rule of Evidence 502(d).

       44.     If a Producing Party discovers that it has produced Privileged Information, it shall

promptly notify the Receiving Party of the production in writing, shall identify the produced

Privileged Information by Bates range where possible, and may demand that the Receiving Party

return or destroy the Privileged Information. In the event that a Receiving Party receives

information that it believes is subject to a good faith claim of privilege by the Disclosing Party,

the Receiving Party shall immediately refrain from examining the information and shall

promptly notify the Disclosing Party in writing that the Receiving Party possesses potentially

Privileged Information. The Disclosing Party shall have two (2) days to assert privilege over the

identified information. If the Disclosing Party does not assert a claim of privilege within the two

(2)-day period, the information in question shall be deemed non-privileged.

       45.     If the Disclosing Party has notified the Receiving Party of production of

Privileged Information, or has confirmed the production of Privileged Information called to its

attention by the Receiving Party, the Receiving Party shall within five (5) days of receiving such

notification or confirmation: (1) destroy or return to the Disclosing Party all copies or versions of

the produced Privileged Information requested to be returned or destroyed (the “Clawed-Back

Information”); (2) delete from its work product or other materials any quoted or paraphrased


                                                 17
19-08289-rdd        Doc 7-1   Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A     Pg
                                           25 of 37


portions of the Clawed-Back Information; and (3) ensure that Clawed-Back Information is not

disclosed in any manner to any Party or non-Party. The following procedures shall be followed

to ensure all copies of such ESI are appropriately removed from the Receiving Party’s system:

       i.      Locate each recalled document in the document review/production database and

       delete the record from the database;

       ii.     If there is a native file link to the recalled document, remove the native file from

       the network path;

       iii.    If the database has an image load file, locate the document image(s) loaded into

       the viewing software and delete the image file(s) corresponding to the recalled

       documents. Remove the line(s) corresponding to the document image(s) from the image

       load file;

       iv.     Apply the same process to any additional copies of the document or database,

       where possible;

       v.      Locate and destroy all other copies of the document, whether in electronic or

       hardcopy form. To the extent that copies of the document are contained on write-

       protected media, such as CDs or DVDs, these media shall be discarded, with the

       exception of production media received from the Disclosing Party, which shall be treated

       as described herein;

       vi.     If the document was produced in a write-protected format, the Disclosing Party

       shall, at its election, either (i) provide a replacement copy of the relevant production from

       which the document has been removed, in which case the Receiving Party shall discard

       the original production media; or (ii) allow the Receiving Party to retain the original




                                                18
19-08289-rdd       Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58          Exhibit A    Pg
                                            26 of 37


       production media, in which case the Receiving Party shall take steps to ensure that the

       recalled document will not be used; and

       vii.    Confirm that the recall of ESI under this procedure is complete by way of letter to

       the Disclosing Party.

       46.     Notwithstanding the above, the Receiving Party may segregate and retain one

copy of such Clawed-Back Information solely for the purpose of disputing the claim of privilege.

The Receiving Party shall not use any Clawed-Back Information in connection with this

Proceeding or for any other purpose other than to dispute the claim of privilege. The Receiving

Party may file a motion disputing the claim of privilege and seeking an order compelling

production of the Clawed-Back Information; the Disclosing Party may oppose any such motion,

including on the grounds that inadvertent disclosure does not waive privilege.

       47.     Within five (5) days of the notification that the Clawed-Back Information has

been returned, destroyed, sequestered, or deleted, the Disclosing Party shall produce a privilege

log with respect to the Clawed-Back Information. Within two (2) days after receiving the

Disclosing Party’s privilege log with respect to such Clawed-Back Information, a Receiving

Party may notify the Disclosing Party in writing of an objection to a claim of privilege or work-

product protection with respect to the Clawed-Back Information. Within three (3) days of the

receipt of such notification, the Disclosing Party and the Receiving Party shall meet and confer

in an effort to resolve any disagreement concerning the Disclosing Party’s privilege or work-

product claim with respect to such Clawed-Back Information. The Parties may stipulate to

extend the time periods set forth in this paragraph.

       48.     If, for any reason, the Disclosing Party and Receiving Party (or Receiving Parties)

do not resolve their disagreement after conducting the mandatory meet and confer, the Receiving


                                                 19
19-08289-rdd       Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A     Pg
                                            27 of 37


Party may request a conference or seek an emergency hearing with the Bankruptcy Court. The

Disclosing Party bears the burden of establishing the privileged or protected nature of any

Privileged Information, including Clawed-Back Information.

       49.     Nothing contained herein is intended to or shall serve to limit a Party’s right to

conduct a review of documents, ESI, or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before production.

Nothing in this Protective Order shall limit the Court’s right or any Party’s right to request an in-

camera review of any Privileged Information.

       50.     In the event any prior order or agreement between the Parties and/or between the

Parties and a non-Party concerning the disclosure of privileged and/or work product protected

materials conflicts with any of the provisions of the Protective Order, the provisions of the

Protective Order shall control.

       IX. Filing and Use at the Preliminary Injunction Hearing of Protected Material

       51.     If any Party determines to file or otherwise submits to the Court any documents or

exhibits containing or making references to the content of Confidential or Highly Confidential

Information, including, but not limited to, briefs, pleadings, memoranda, transcripts, and

discovery responses, such documents or exhibits shall be filed under seal unless (i) at least two

(2) days (but in no event less than 48 hours) prior to the filing or submission such Party identifies

to the Designating Party such Confidential or Highly Confidential Information it intends to file,

reference, submit, or otherwise use, and (ii) such Party either (1) obtains from the Designating

Party a waiver of the prohibition against filing, referencing, submitting, or otherwise using such

Confidential or Highly Confidential Information (except under seal), or (2) obtains an order of

the Court, upon prior notice of the Designating Party, modifying or eliminating such prohibition.


                                                 20
19-08289-rdd      Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A    Pg
                                           28 of 37


       52.     A Party that intends to present Confidential Information or Highly Confidential

Information at the Preliminary Injunction Hearing shall bring that issue to the Court’s and

Parties’ attention without disclosing the Confidential Information or Highly Confidential

Information no later than three (3) days prior to the Preliminary Injunction Hearing. The Court

may thereafter make such orders, including any stipulated orders, as are necessary to govern the

use of Confidential Information or Highly Confidential Information at the Preliminary Injunction

Hearing. The use of any Confidential Information or Highly Confidential Information at the

Preliminary Injunction Hearing shall be governed by a separate stipulation and/or court order.

       X.      Confidential Information or Highly Confidential Information Requested by
               Third Party; Procedure Following Request.

       53.     If any Receiving Party is served with a subpoena, a request for information, or

any other form of legal process that purports to compel disclosure of any Confidential

Information or Highly Confidential Information covered by this Protective Order (“Request”),

the Receiving Party must so notify the Designating Party, in writing, immediately and in no

event more than five (5) days after receiving the Request. Such notification must include a copy

of the Request.

       54.     The Receiving Party also must immediately inform the party who made the

Request (the “Requestor”) in writing that some or all the requested material is the subject of this

Protective Order. In addition, the Receiving Party must deliver a copy of this Protective Order

promptly to the Requestor.

       55.     The purpose of imposing these duties is to alert the Requestor to the existence of

this Protective Order and to afford the Designating Party an opportunity to protect its

Confidential Information or Highly Confidential Information. The Designating Party shall bear

the burden and the expense of seeking protection of its Confidential Information or Highly

                                                21
19-08289-rdd       Doc 7-1    Filed 09/18/19 Entered 09/18/19 22:49:58             Exhibit A    Pg
                                           29 of 37


Confidential Information. The obligations set forth in this paragraph remain in effect while the

Receiving Party has in its possession, custody, or control Confidential Information or Highly

Confidential Information of another Party.

       56.     Materials that have been designated as Confidential or Highly Confidential shall

not be provided or disclosed to any third party in response to a request under any public records

act, or any similar federal, state or municipal law (collectively, the “Public Disclosure Laws”),

and are exempt from disclosure pursuant to this Protective Order. If a Receiving Party receives

such a request, it shall (i) provide a copy of this Protective Order to the Requestor and inform the

Requestor that the requested materials are exempt from disclosure and that the Receiving Party is

barred by this Protective Order from disclosing them, and (ii) promptly inform the Designating

Party that the request has been made, identifying the name of the Requestor and the particular

materials sought. If the Designating Party seeks a protective order, the Receiving Party shall not

disclose such material until the court from which the Requestor sought discovery has ruled on

the request for a protective order. The restrictions in this paragraph shall not apply to materials

that (i) the Designating Party expressly consents in writing to disclosure; or (ii) this Court has

determined by order of the Court to have been improperly designated as Confidential or Highly

Confidential. The provisions of this section shall apply to any entity in receipt of Confidential or

Highly Confidential Information governed by this Protective Order. Nothing in this Protective

Order shall be deemed to (1) foreclose any Party from arguing that Discovery Material is not a

public record for purposes of the Public Disclosure Laws; (2) prevent any Party from claiming

any applicable exemption to the Public Disclosure Laws; or (3) limit any arguments that a Party

may make as to why Discovery Material is exempt from disclosure.




                                                22
19-08289-rdd      Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A    Pg
                                           30 of 37


       XI.     Miscellaneous Provisions

       57.     Nothing in this Protective Order or any action or agreement of a Party under this

Protective Order limits the Court’s power to make any orders that it deems appropriate with

respect to the use and disclosure of any documents produced or used in discovery or at the

hearing.

       58.     Nothing in this Protective Order shall abridge the right of any Party to seek

judicial review or to pursue other appropriate judicial action to seek a modification or

amendment of this Protective Order.

       59.     In the event any Party shall violate or threaten to violate the terms of this

Protective Order, the Designating Party may immediately apply to obtain injunctive relief against

any Party violating or threatening to violate any of the terms of this Protective Order, and in the

event the Designating Party shall do so, the respondent Party, subject to the provisions of this

Protective Order, shall not employ as a defense thereto the claim that the Designating Party

possesses an adequate remedy at law.

       60.     This Protective Order shall not be construed as waiving any right to assert a claim

of privilege, relevance, or other grounds for not producing Discovery Material called for, and

access to such Discovery Material shall be only as provided for by separate agreement of the

Parties or by the Bankruptcy Court.

       61.     This Protective Order may be amended without leave of the Bankruptcy Court by

agreement of Outside Counsel for the Parties in the form of a written stipulation filed with the

Bankruptcy Court. The Protective Order shall continue in force until amended or superseded by

express order of the Court, and shall survive and remain in effect after the termination of the

Adversary Proceeding.


                                                23
19-08289-rdd       Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58            Exhibit A    Pg
                                            31 of 37


       62.     This Protective Order is entered for the purpose of facilitating this Adversary

Proceeding. Nothing herein shall be construed or presented as a judicial determination that any

documents or information designated as Confidential or Highly Confidential is subject to

protection under Federal Rule of Civil Procedure 26(c), Federal Rule of Bankruptcy Procedure

7026, or otherwise until such time as the Court may rule on a specific document or issue. This

Protective Order is not intended to create, expand, or contract substantive rights or privileges. It

is intended solely to provide a procedural mechanism to enable the Parties to raise claims and

preserve issues in a format which facilitates the disclosure process.

       SO ORDERED.

Dated: September ___, 2019
       White Plains, New York


                                                 By:
                                                 The Honorable Robert D. Drain
                                                 United States Bankruptcy Judge




                                                24
19-08289-rdd   Doc 7-1   Filed 09/18/19 Entered 09/18/19 22:49:58   Exhibit A   Pg
                                      32 of 37


                                   Appendix I


                         Acknowledgement and Agreement
                          to be Bound by Protective Order
19-08289-rdd        Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58               Exhibit A     Pg
                                             33 of 37


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy
Proposed Counsel to the Debtors
and Debtors in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11
PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)
                Debtors.3                                          (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                   Adv. Pro. No. 19-08289 (RDD)
                Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                Defendants.


                         ACKNOWLEDGMENT AND AGREEMENT
                         TO BE BOUND BY PROTECTIVE ORDER




3
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.
19-08289-rdd      Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58           Exhibit A    Pg
                                           34 of 37


The undersigned agrees:

       On behalf of the Parties named below (the “Parties”; individually the “Party”), I declare
under penalty of perjury that each Party has read in its entirety and understands the Protective
Order that was issued by the United States Bankruptcy Court for the Southern District of New
York in the above-captioned adversary proceeding (the “Adversary Proceeding”).

         Each Party agrees to comply with and to be bound by all the terms of the Protective
Order, and each Party understands and acknowledges that failure to so comply could expose that
Party to sanctions and punishment in the nature of contempt. Each Party solemnly promises that
it will not disclose in any manner any information or item that is subject to the Protective Order
to any person or entity except in strict compliance with the provisions of the Protective Order.

       Each Party further agrees to submit to the jurisdiction of the United States Bankruptcy
Court for the Southern District of New York for the purposes of enforcing terms of the Protective
Order, even if such enforcement proceedings occur after termination of the Adversary
Proceeding.

Name of Requesting Counsel:
Law Office of Requesting Counsel:
Names of all Parties Represented by Requesting Counsel




                                                By:
                                                      Signature


Signed in             ,             , on this                 day of                 , 2019
19-08289-rdd   Doc 7-1   Filed 09/18/19 Entered 09/18/19 22:49:58   Exhibit A   Pg
                                      35 of 37


                                    Exhibit 2

                                  Request Form
19-08289-rdd        Doc 7-1     Filed 09/18/19 Entered 09/18/19 22:49:58               Exhibit A     Pg
                                             36 of 37


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy
Proposed Counsel to the Debtors
and Debtors in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11
PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)
                Debtors.1                                          (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                   Adv. Pro. No. 19-08289 (RDD)
                Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                Defendants.


                                         REQUEST FORM




1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.
19-08289-rdd      Doc 7-1      Filed 09/18/19 Entered 09/18/19 22:49:58          Exhibit A    Pg
                                            37 of 37


The undersigned requests:

        On behalf of the parties identified below (the “Parties”), I request access to the PI Data
Repository as defined in the Order Establishing a Schedule in Connection with the Preliminary
Injunction Motion in the above-captioned adversary proceeding.

Name of Requesting Counsel:
Law Office of Requesting Counsel:
Email of Requesting Counsel:
Names of all Parties Represented by Requesting Counsel




Names, Law Offices, and Emails of Up to Three Persons to Receive Login Credentials:

               Name                      Law Office                         Email


(1)




(2)




(3)




                                                By:
                                                      Signature

Signed in             ,             , on this                 day of                 , 2019
